      Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JUSTIN KAUFMAN, ESQ., as Personal
Representative for the Wrongful Death Estate
of LEONARD P. KUEHL, deceased,

               Plaintiff,

       vs.                                                  Civ. No. 20cv1051 MV/JFR

BLAZIN WINGS, INC., a Minnesota
Corporation d/b/a BUFFALO WILD
WINGS, ADAM MORALES, and
RAEMOND MATKIN,

               Defendants.

             PROPOSED FINDINGS AND RECOMMENDATION TO DENY
                     PLAINTIFF’S MOTION TO REMAND

       THIS MATTER is before the Court on Plaintiff’s Motion to Remand and Memorandum

of Points and Authorities in Support (“Motion to Remand”), filed November 3, 2020. Docs. 7, 8.

Defendant Blazin Wings, Inc., filed a Response in Opposition on November 17, 2020. Doc. 13.

Plaintiff filed a Reply on December 1, 2020. Doc. 15. On February 19, 2021, United States

District Judge Martha Vázquez referred Plaintiff’s Motion to Remand to the undersigned to issue

proposed findings and a recommended disposition. Doc. 25. Because the Court finds that

Plaintiff does not state a cause of action against Defendants Morales and Matkin inside or

outside of the pleadings under which they could possibly prevail, the Court recommends that

Plaintiff’s Motion to Remand be DENIED.

                               I. FACTUAL ALLEGATIONS

       Defendant Blazin Wings, Inc. (“Blazin Wings”) owns and operates the Buffalo Wild

Wings located in Las Cruces, New Mexico. Doc. 1-2 at 2. Buffalo Wild Wings sells alcohol

under a liquor license issued by the State of New Mexico to Blazin Wings. Doc. 13-1 at 2. On
       Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 2 of 20




February 22, 2020, Leonard Kuehl (“Mr. Kuehl”) went to Buffalo Wild Wings in Las Cruces to

watch televised Ultimate Fighting Championship fights. Doc. 1-2 at 4. Mr. Kuehl remained

there for a number of hours during which time he consumed alcohol. Id. Sometime late in the

evening, Plaintiff alleges that Mr. Kuehl was so intoxicated that he was exhibiting difficulties

with balance and walking and had urinated on himself. Id. Plaintiff states that Defendants

Morales and Matkin assisted in calling a taxicab to transport Mr. Kuehl home, but when the

taxicab arrived the driver refused to transport Mr. Kuehl because he was too intoxicated and was

soaked in urine. Id. at 5. Plaintiff states that Defendants Morales and Matkin then called an

Uber to transport Mr. Kuehl home. Id. However, after doing so, Plaintiff alleges that they left

Mr. Kuehl outside the restaurant, alone and unattended, where Mr. Kuehl fell to the ground, hit

his head, and suffered massive head trauma. Id. Plaintiff states that Buffalo Wild Wings

employee Samantha Garza discovered Mr. Kuehl unconscious on the ground, and called 911 at

approximately 11:46 p.m. Id. Plaintiff states that Mr. Kuehl was taken by ambulance to

Mountain View Medical Center, where his blood alcohol content at 1:00 a.m. was .28. Id. at 5-6.

Plaintiff states that Mr. Kuehl’s injuries were such that he required transport to a higher level of

care and that Mr. Kuehl received care for three months at various hospitals and acute care

inpatient facilities. Id. Plaintiff states that Mr. Kuehl died on May 17, 2020, allegedly as a result

of the injuries he sustained on February 22, 2020. Id.

                                 II. PROCEDURAL HISTORY

       Plaintiff filed a Complaint for Wrongful Death in First Judicial District Court, State of

New Mexico, County of Santa Fe, on August 27, 2020. Doc. 1-2. Plaintiff’s Complaint alleges,

inter alia, that Defendant Blazin Wings and Defendants Morales and Matkin acted with gross

negligence resulting in death when they breached their duty of care to not serve alcohol to an



                                                  2
       Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 3 of 20




intoxicated person in violation of N.M.S.A. 1978, § 60-7A-16, and that Defendants are liable for

that breach pursuant to the New Mexico Liquor Liability Act, N.M.S.A. 1978, § 41-11-1 (“Dram

Shop Act”). Defendant Blazin Wings was served on September 18, 2020. Doc. 1-7 at 1.

Defendant Blazin Wings timely removed the case to this Court on October 9, 2020, based on

diversity jurisdiction and the premise that Plaintiff fraudulently joined Defendants Morales and

Matkin. Doc. 1 at 5-7. Plaintiff responded to this removal by filing the Motion to Remand

presently before this Court. Doc. 8.

                                    III. LEGAL STANDARD

       An action is removable from state court if the federal district court has original

jurisdiction over the matter. 28 U.S.C. § 1441(a). Pursuant to 28 U.S.C. § 1332(a), a federal

district court possesses original subject-matter jurisdiction over a case when the parties are

diverse in citizenship and the amount in controversy exceeds $75,000.00. See Johnson v.

Rodrigues, 226 F.3d 1103, 1107 (10th Cir. 2000). As the party invoking the Court’s jurisdiction

in this case, Defendant “bear[s] the burden of establishing that the requirements for the exercise

of diversity jurisdiction are present.” See Martin v. Franklin Capital Corp., 251 F.3d 1284, 1290

(10th Cir. 2001) abrogated on other grounds by Dart Cherokee Basin Operating Co., LLC v.

Owens, 135 S. Ct. 547 (2014); see also Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002)

(“The burden of establishing subject-matter jurisdiction is on the party asserting jurisdiction.”).

There is a presumption against removal jurisdiction. See Laughlin v. Kmart Corp., 50 F.3d 871,

873 (10th Cir. 1995); see also Okla. Farm Bureau Mut. Ins. Co. v. JSSJ Corp., 149 F. App’x 775,

778 (10th Cir. 2005) (unpublished) (explaining that “[g]iven the limited scope of federal

jurisdiction, there is a presumption against removal, and courts must deny such jurisdiction if not

affirmatively apparent on the record.”).



                                                  3
       Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 4 of 20




                                         IV. ANALYSIS

       Defendant Blazin Wings does not dispute that Defendants Morales and Matkin are

New Mexico residents and that, if properly joined, would defeat federal diversity jurisdiction.

Instead, Defendant Blazin Wings argues that the Dram Shop Act, the basis of Plaintiff’s

Complaint, precludes Plaintiff from naming Morales and Matkin as Defendants, and that Plaintiff

fraudulently joined them in an attempt to defeat federal diversity jurisdiction. Alternatively,

Defendant Blazin Wings argues that Defendants Morales and Matkin are “nominal” defendants

and that Court should not consider them for purposes of determining diversity jurisdiction.

Defendant Blazin Wings argues that the Dram Shop Act permits civil claims only against the

liquor licensee and provides the sole basis of recovery for claims arising out of the sale and

service of alcohol to intoxicated persons. Defendant Blazin Wings further argues that

Defendants Morales and Matkin, although managers involved in the service of alcohol, are

included in the “licensee” designation as defined in the Dram Shop Act. Lastly, Defendant

Blazin Wings argues that because the Dram Shop Act is the sole basis of recovery in a civil

claim against a licensee for injury or death that was proximately caused by the sale, service or

provision of alcoholic beverages, that Plaintiff cannot bring a separate common-law negligence

claim against Defendants Morales and Matkin for failing to take reasonable measures to ensure

Mr. Kuehl’s safety on the premises while he awaited an Uber.

       In contrast, Plaintiff contends that the plain language of the Dram Shop Act allows claims

against a licensee’s agents and servants, and that the Dram Shop Act does not preclude

common-law claims against non-licensees. Plaintiff also contends that legal theories of agency,

respondeat superior, joint liability, and vicarious responsibility support separate causes of action

against Defendants Morales and Matkin such that they should not be considered nominal



                                                  4
       Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 5 of 20




defendants to this action. Lastly, Plaintiff contends that, in addition to facing valid claims for the

over service of alcohol to Mr. Kuehl, a separate injury occurred on the premises as the result of

Defendants Morales and Matkin’s reckless handling of Mr. Kuehl after he was already in a state

of extreme intoxication.

        For the reasons discussed below, the Court agrees with Defendant Blazin Wings that

Plaintiff’s Complaint for Wrongful Death does not allege a cause of action under which his

lawsuit against Defendants Morales and Matkin could possibly succeed.

        A.      Law Regarding Fraudulent Joinder

        “In order to invoke diversity jurisdiction, a party must show that complete diversity of

citizenship exists between the adverse parties . . . . Complete diversity is lacking when any of

the plaintiffs has the same residency as even a single defendant.” Dutcher v. Matheson, 733 F.3d

980, 987 (10th Cir. 2013). As stated above, while Defendant Blazin Wings does not dispute that

Plaintiff and Defendants Morales and Matkin are all citizens of New Mexico, Defendant Blazin

Wings contends that the case was properly removed because Plaintiff fraudulently joined

Defendants Morales and Matkin in an attempt to defeat diversity jurisdiction.

        “To establish fraudulent joinder, the removing party must demonstrate either: (1) actual

fraud in the pleading of jurisdictional facts, or (2) inability of the plaintiff to establish a cause of

action against the non-diverse party in state court.” Dutcher, 733 F.3d at 988. “The defendant

seeking removal bears a heavy burden of proving fraudulent joinder, and all factual and legal

issues must be resolved in favor of the plaintiff.” Id. (internal citation omitted).

        “While a court normally evaluates the propriety of a removal by determining whether the

allegations on the fact of the complaint satisfy the jurisdictional requirements, fraudulent joinder

claims are assertions that the pleadings are deceptive. Thus, in cases where fraudulent joinder is



                                                    5
        Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 6 of 20




claimed, we have directed courts to ‘pierce the pleadings, consider the entire record, and

determine the basis of joinder by any means available.’” Nerad v. AstraZeneca

Pharmaceuticals, Inc., 203 F. App’x 911, 913 (10th Cir. 2006) (quoting Dodd v. Fawcett

Publ’ns, Inc., 329 F.2d 82, 85 (10th Cir. 1964) (citations omitted)). “In so doing, the court must

decide whether there is a reasonable basis to believe the plaintiff might succeed in at least one

claim against the non-diverse defendant. A ‘reasonable basis’ means just that: the claim need not

be a sure-thing, but it must have a basis in the alleged facts and the applicable law.” Nerad, 203

F. App’x 913.

         B.       The Dram Shop Act Limits Liability for Violations of the Liquor
                  Control Act to Licensees, Which By Definition Includes a Licensee’s
                  Agents and Servants

         Plaintiff first argues, on the one hand, that the plain language of the Dram Shop Act

allows civil claims against parties other than the licensee, such as bar managers. Doc. 8 at 10-11.

In support, Plaintiff cites language from the Dram Shop Act which states that a “licensee” means

“a person licensed under the provisions of the Liquor Control Act and the agents or servants of

the licensee.” Id. (citing N.M.S.A. 1978, § 41-11-1(D)(1) (emphasis in original)). Plaintiff

asserts that by its plain language, a claim under Section 41-11-1(B)1 may be brought against the

“person licensed” as well as against “the agents or servants of the licensee.” Id. Plaintiff also

cites Lopez v. Maez, 1982-NMSC-103, 98 N.M. 625, 651 P.2d 1269, to argue that the statutory

framework of the Dram Shop Act makes clear that claims against bar managers are not

extinguished because the duty of care not to serve alcohol to an intoxicated person applies



1
  In 1985, the Legislature amended Section 41-11-1 to recognize a patron cause of action. Mendoza v. Tamaya
Enterprises, Inc., 2011-NMSC-030, ¶ 34, 150 N.M. 258, 258 P.3d 1050, 1058. Pursuant to Section 41-11-1(B), a
patron who is served alcohol while intoxicated and injured as a result may obtain relief from the ”licensee” who served
him. Id. (citing N.M.S.A. 1978, § 41-11-1(B)). The statutory patron cause of action requires proof beyond simple
negligence; the claimant must show that the licensee “acted with gross negligence and reckless disregard for the
safety” of the patron. Id.

                                                          6
       Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 7 of 20




broadly to “any person.” On the other hand, Plaintiff cites Mendoza v. Tamaya Enterprises, Inc.,

2011-NMSC-030, 150 N.M. 258, 258 P.3d 1050, to argue that the Dram Shop Act did not

abolish common law causes of actions for parties injured by non-licensees after serving alcohol

to intoxicated persons thereby allowing for common law claims against Defendants Morales and

Matkin.

       Next, Plaintiff cites a number of cases to argue that the legal theories of agency,

respondeat superior, joint liability, and vicarious responsibility allow for claims against both

employees and employers, and that Defendants Morales and Matkin, therefore, should not be

considered nominal defendants to this action because separate causes of action could be brought

against them.

       And last, Plaintiff contends that in addition to facing valid claims for the over service of

alcohol to Mr. Kuehl, that a separate injury occurred on the premises as the result of Defendants

Morales and Matkin’s reckless handling of Mr. Kuehl after he was already in a state of extreme

intoxication.

       The Court will address each argument in turn.

                1.     Plain Language of the Dram Shop Act

       The Court does not agree that the plain language of the Dram Shop Act allows separate

civil claims against parties other than the licensee, such as bar managers. The definition of

“licensee” in the Dram Shop Act, as previously cited, includes both the person licensed and

agents and servants of the licensee, i.e., licensee = (person licensed + agents and servants of

licensee). N.M.S.A. 1978, § 41-11-1.D(1). To be clear, the conjunction used in the definition is

“and.” The definition does not define licensees as the person licensed or the agents or servants

of the licensee, nor does it define licensees as the person licensed as well as agents and servants,



                                                  7
           Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 8 of 20




as Plaintiff argues.2 And while the legislature could have limited or expanded the definition in

all manner ways, as Plaintiff asserts, it did not. Further, New Mexico case law after the Dram

Shop Act’s enactment underscores the plain meaning of its definition of licensee. See Ashbaugh

v. Williams, 1987-NMSC-120, ¶ 5, 106 N.M. 598, 599, 747 P.2d 244, 245 (it is contemplated

that the person who seeks and is awarded the license be responsible and accountable for use of

the license and liability of the person licensed must now be predicated upon the knowing acts of

the licensee, or upon vicarious liability for the knowing acts of agents or servants whose work

the licensee has the right to control).

                       2.   Statutory Framework

           The Court also does not agree that the statutory framework of the Dram Shop Act makes

clear that separate claims against bar managers for a breach of duty not to serve alcohol to

intoxicated persons are not extinguished. Early common law in New Mexico did not permit an

action against a liquor vendor for injuries to a patron or a third party which were caused by the

acts of the intoxicated person resulting from the vendor’s illegal sale of intoxicating liquor. But

in light of an increased frequency of accidents involving drunk drivers, the New Mexico

Supreme Court held that the consequences of serving liquor to an intoxicated person whom the

server knows or could have known is driving a car was reasonably foreseeable and that a person

who negligently creates a dangerous condition cannot escape liability for the natural and

probable consequences thereof.3 Lopez, 1982-NMSC-103, ¶ 16, 98 N.M. at 632, 651 P.2d at

1276. As such, in the absence of legislative action, and looking to other courts in which common




2
 It is not lost on the Court that Plaintiff argues for the plain meaning of the Dram Shop Act’s definition of licensee
while also attempting to change the language used in the definition.
3
    See fn. 1 supra.


                                                          8
       Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 9 of 20




law rules had been changed to impose liability on tavernkeepers, the New Mexico Supreme

Court held that (1) a tavernkeeper owed a duty of care to the injured third person founded upon a

liquor regulation that made it unlawful to sell or serve alcohol to an intoxicated person; and (2)

the sale or service of alcohol to the intoxicated patron could constitute a proximate cause of the

third person’s injuries. Lopez, 1982-NMSC-103, ¶¶ 10-16, 98 N.M. at 630-32, 651 at 1274-76;

see also Trujillo v. Trujillo, 1086-NMCA-052, ¶ 9, 104 N.M. 379, 380, 721 P.2d 1310, 1311.

       In Lopez, the court noted that the statute providing a duty not to serve alcohol, NMSA

1978, Section 60–10–27 (repealed 1981), “[did] not define or qualify the type of person who

sells, serves or gives any alcoholic liquor.” Lopez, 1982-NMSC-103, ¶ 13, 98 N.M. at 631, 651

P.2d at 1275. Section 60–10–27 was repealed by NMSA 1978, Section 60–7A–16 (1981) (as

amended through 1993), the version currently in force. Section 60–7A–16 delineates a duty not

to serve alcohol to intoxicated individuals, and akin to its predecessor, it is a broadly applicable

duty, which does not limit or qualify the person who serves the liquor. Specifically, Section 60–

7A–16 provides:

       It is a violation of the Liquor Control Act ... for a person to sell or serve alcoholic
       beverages to or to procure or aid in the procurement of alcoholic beverages for an
       intoxicated person if the person selling, serving, procuring or aiding in
       procurement, knows or has reason to know that he is selling, serving, procuring or
       aiding in procurement of alcoholic beverages for a person that is intoxicated.

(Emphasis added.) Thus, the common law action was premised upon a broad duty, applicable to

any “person ” who sold or served alcohol.

       In 1983, however, the Legislature enacted Section 41–11–1, which provides a statutory

cause of action applicable to a tavernkeeper who is licensed to serve liquor under New Mexico

law. See 1983 N.M. Laws, ch. 328, § 1(A), (C); § 41–11–1(A), (D)(1) (version in force). The

enactment of the Dram Shop Statute in 1983 “did not create or abolish a cause of action; instead



                                                  9
      Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 10 of 20




it narrowed the liability of tavernkeepers[.]” Baxter v. Noce, 1988-NMSC-024, ¶ 8, 107 N.M.

48, 50, 752 P.2d 240, 242. Since the statute's enactment, “all tort actions against tavernkeepers

for the sale or service of alcoholic beverages [are] governed by the dramshop act.” Richardson

v. Carnegie Library Restaurant, Inc., 107 N.M. 688, 703, 763 P.2d 1153, 1168 (N.M.,1988),

overruled on other grds. by Trujillo v. City of Albuquerque, 125 N.M. 721, 965 P.2d 305 (1998);

see also Mendoza, 2011-NMSC-030, ¶ 20, 150 N.M. 258, 258 P.3d at 1055-56 (the New

Mexico legislature made Section 41–11–1 the exclusive remedy for breach of Section 60-7A–16

by a licensee) (citing N.M.S.A., § 41-11-1(H) (“No person may seek relief in a civil claim

against a licensee or a social host for injury or death or damage to property which was

proximately caused by the sale, service or provision of alcoholic beverages except as provided in

this section.”))).

        Thus, while the Lopez court and the legislature acknowledged that the duty of care

broadly applies to “any person” who sells alcohol to an intoxicated person, Plaintiff’s argument

ignores that the specific breach of duty at issue in Lopez, as it is here, and as was addressed by

the legislature in the Dram Shop Act, was not by just “any person” but by a liquor licensee.

Moreover, the Lopez court and the New Mexico legislature were not focused on broad civil

liability, but narrowly focused on imposing liability on liquor licensees for their breach of duty

not to sell alcohol to intoxicated persons. See Baxter, 1988-NMSC-024, ¶ 14, 107 N.M. at 51-

52, 752 P.2d at 243-244 (explaining that “[d]ramshop liability in New Mexico initially was

judicially established, see Lopez, 98 N.M. at 628, 651 P.2d at 1272, and in enacting Section 41-

11-1, the legislature did not overturn that judicially-created liability, but merely limited its

scope.”). In doing so, the judicially-established dram shop liability and the later statutorily-

established dram shop liability supported the court’s and the legislature’s shared intention to put



                                                  10
       Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 11 of 20




greater controls on persons involved in the liquor industry, i.e., liquor licensees. See Williams v.

Ashbaugh, 1986-NMCA-073, ¶ 13, 120 N.M. 731, 733, 906 P.2d 263, 265, aff'd, 1987-NMSC-

120, ¶ 13, 106 N.M. 598, 747 P.2d 244 (stating that by adopting this policy of licensee liability

and accountability the legislature created a partial solution to alcohol-related accidents and

fatalities by putting greater controls on all persons involved in the liquor industry). The Williams

court also noted that “[s]elling liquor is a privilege, not a right,” and that privilege may be

curtailed to promote a permissible legislative purpose. Id. (citing Nelson v. Naranjo, 1964-

NMSC-209, 74 N.M. 502, 395 P.2d 228; Yarbrough v. Montoya, 1950-NMSC-006, 54 N.M. 91,

214 P.2d 769).

        Here, the breach of duty at issue is by a liquor licensee, Blazin Wings, which by

definition includes its agents and servants, Defendants Morales and Matkin. N.M.S.A. 1978,

§ 41-11-1(D)(1). Further, the Dram Shop Act is the exclusive remedy for that breach of duty.

N.M.S.A. 1978, § 41-11-1(H). Thus, given the common-law and legislative histories of dram

shop liability in New Mexico, there is no way to manipulate the statutory framework of the Dram

Shop Act to get the result Plaintiff wants, i.e., that separate claims against bar managers for a

breach of duty not to serve alcohol to intoxicated persons are not extinguished.

                 3.       Mendoza and Common Law Causes of Action

        Plaintiff’s reliance on Mendoza to allow common law causes of action against

Defendants Morales and Matkin is misplaced. In Mendoza, the issue for our purposes here was

whether intoxicated patrons and third parties could bring a common law cause of action against a

tribal entity that was not licensed pursuant to the New Mexico’s Liquor Control Act, but instead

licensed by the tribe.4 Mendoza, 2011-NMSC-030, ¶¶ 16-42, 258 P.3d at 1055-60. The


4
 The court separately addressed that the Tribal-State Class III Gaming Compact permitted it to exercise jurisdiction
over claims by injured casino visitors. Mendoza, 2011-NMSC-020, ¶¶ 12-15, 258 P.3d at 1054-55.

                                                        11
      Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 12 of 20




New Mexico Supreme Court held that because the Dram Shop Act explicitly limited its scope to

licensees who are licensed pursuant to the Liquor Control Act, it only supplanted the common

law cause of action against those licensees. Id. (citing Baxter, 1988-NMSC-024, ¶ 8 , 107 N.M.

at 50, 752 P.2d at 242). As such, the court held that the Dram Shop Act did not change the

common law’s recognition of third-party claims against non-licensees. Id. The court, therefore,

held that even though the tribal entity was not a “licensee” as defined by the Dram Shop Act,

respondents nonetheless could pursue common law third-party and patron claims against a

tavernkeeper licensed by the tribe. Id.

        Here, however, the court’s rationale in Mendoza does not apply because Defendants

Morales and Matkin, as agents and servants of Blazin Wings, are included in the Dram Shop

Act’s definition of licensee. As such, Plaintiff’s cause of action falls within the scope of the

Dram Shop Act, which is the exclusive remedy for the breach at issue. Mendoza, 2011-NMSC-

030, ¶¶ 19-20, 150 N.M. 258, 258 P.3d at 1055–56; see also Chavez v. Desert Eagle Distrib. Co.

of N.M., 2007-NMCA-018, ¶ 31, 141 N.M. 116, 126, 151 P.3d 77, 87, overruled on other

grounds by Rodriguez v. Del Sol Shopping Ctr. Assocs., L.P., 2014-NMSC-014, ¶ 31, 326 P.3d

465 (“Under New Mexico law, tort liability for the sale or service of alcohol is limited to those

instances in which a Liquor Control Act licensee acts with gross negligence or reckless disregard

in serving a person who is intoxicated” and Section 41-11-1(H) further provides that “no person

may seek relief in a civil claim against a licensee . . . for the injury or death . . . which was

proximately caused by the sale, service or provision of alcoholic beverages except as provided in

this section.”). For this reason, Plaintiff’s argument that Mendoza supports bringing common




                                                   12
       Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 13 of 20




law claims against Defendants Morales and Matkin for selling alcohol to an intoxicated person

necessarily fails.

                  4.       Agency Law, Respondeat Superior, Joint Liability and
                           Vicarious Responsibility

         Plaintiff argues that as employees of Blazin Wings, Defendants Morales and Matkin can

be held liable for their conduct, along with that of their employer, under various other legal

theories such as agency law, respondeat superior, joint liability, and vicarious responsibility and

that they, therefore, are not nominal defendants and that causes of action could be brought

against them.5 Plaintiff first cites Haafke v. Mitchell, 347 N.W.2d 381 (Iowa 1987), overruled

on other grounds by Gail v. Clark, 410 N.W.2d 662 (Iowa 1987), for the premise that the general

rules of agency law make clear that an agent is liable for acts of his own negligence even though

done in the course of his employment and even if done at the express directions of his employer.

Id. (citing Restatement (Second) of Agency § 343 (1958)). Significantly, however, the court in

Haafke noted that the general rules of agency apply unless “a different rule must apply because it

is a liquor case.” Haafke, 347 N.W.2d at 385. Thus, the Haafke court, although permitting

common-law liability claims against the tavern employees who were not included in Iowa’s

dram shop act’s definition of licensees and permittees, nonetheless held that the exclusive

remedy as to the liquor licensees and permittees was Iowa’s dram shop act. Haafke, 347 N.W.2d

at 385, 388. Because the case here is a “liquor case,” and because Defendants Morales and

Matkin, as agents and servants of the licensee, are included in the definition of licensee as

provided within the Dram Shop Act, Plaintiff has failed to demonstrate how the general rules of




5
  See Lenon v. St. Paul Mercury Ins. Co., 136 F.3d 1365 (10th Cir. 1998) (“[I]t is well-settled that Rule 21 invests
district courts with authority to allow a dispensable nondiverse party to be dropped at any time [to preserve diversity
jurisdiction], even after judgment has been rendered.”).

                                                          13
      Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 14 of 20




agency support a cause of action against Defendants Morales and Matkin or support that they are

not nominal defendants.

       Plaintiff next cites Baker v. Hedstrom, 2013-NMSC-043, 309 P.3d 1047, to argue that

employers can be found liable for negligence, along with their employees, under a theory of

respondeat superior. In Baker, the issue was whether a physician’s professional corporation

could be considered a health care provider within the meaning of the Medical Malpractice Act

and, if so, whether the professional corporation was entitled to the Medical Malpractice Act’s

benefits if sued under the doctrine of respondeat superior. Id. The court applied principles of

statutory construction to answer both in the affirmative. Baker, 2013-NMSC-043, ¶ 40, 309 P.3d

at 1058. Baker, therefore, is primarily focused on statutory construction and interpretation.

Here, however, the statutes at issues, the Liquor Control Act and the Dram Shop Act, are not

doubtful or ambiguous as to where liability lies for the breach of duty not to sell alcohol to an

intoxicated person. To the contrary, the Liquor Control Act makes it a violation for a person to

sell or serve alcoholic beverages to an intoxicated person. N.M.S.A. 1978, § 60-7A-16. The

Liquor Control Act additionally holds the person to whom a license is issued is fully liable and

accountable for the use of the license. N.M.S.A. 1978, § 60-3A-2(B); see also Williams, 1986-

NMCA-073, ¶¶ 10, 12, 120 N.M. at 733, 906 P.2d at 265 (“part of the purpose of the 1981

Liquor Control Act was to tighten this state’s liquor control laws” and “[t]he policy set forth in

Section 30-3A-2(B) imposes liability on liquor licensees and makes no exception for those who

are ‘merely’ lessors.”); Ashbaugh, 1987-NMSC-120, ¶ 8, 106 N.M. at 599, 747 P.2d at 245 (the

person who seeks and is awarded the license is responsible and accountable for use of the

license); Est. of Gutierrez ex rel. Jaramillo v. Meteor Monument, LLC, 2012-NMSC-004, ¶ 8,

274 P.3d 97, 101 (the identity of the server who actually sold or served alcohol to a patron is not



                                                 14
      Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 15 of 20




a prerequisite to proving dram shop liability). The Dram Shop Act explicitly provides that the

exclusive remedy for breach of duty of care not to sell alcohol to intoxicated persons by a

licensee is against the licensee, which by definition includes its agents and servants. N.M.S.A.

1978, § 41-11-1(D)(1) and (H). Moreover, Plaintiff’s reliance on Baker to argue that the legal

theory of respondeat superior supports separate causes of action against Defendants Morales and

Matkin essentially turns that theory on its head. See Restatement (Third) of Agency: Respondeat

Superior § 2.04 (2006) (“An employer is subject to liability for torts committed by employees

while acting within the scope of their employment.”). Here, Defendant Blazin Wing’s vicarious

liability for the negligence of its employees for breaching the duty not to serve alcohol to an

intoxicated person is already settled.

       Last, Plaintiff cites Valdez v. R-Way, LLC, 2010-NMCA-068, 148 N.M. 477, 237 P.3d

1289, and Ford v. N.M. Dept. of Pub. Safety, 1994-NMCA-154, 119 N.M. 405, 891 P.2d 546, to

argue that because an employer and an employee can be jointly liable or that an employer can be

vicariously responsible for the acts of an employee, Defendants Morales and Matkin are not

nominal defendants and a cause of action could be brought against them. At issue in Valdez, a

car accident case, was whether plaintiff’s settlement with the employee driver destroyed

plaintiff’s claim against the employee driver’s employer. Valdez, 2010-NMCA-068, 148 N.M.

477, 237 P.3d 1289. The court held that plaintiff’s release of the employee driver released the

employer on the ground that “where an employer’s liability arises only by virtue of the doctrine

of respondeat superior, and not through any independent negligence of the employer, the

employer is not a true joint tortfeasor.” Valdez, 2010-NMCA-068, ¶ 1, 237 P.2d at 1290. At

issue in Ford was whether a plaintiff who had an adverse judgment in a federal lawsuit could

relitigate his claim against the employer defendant on a theory of vicarious responsibility. Ford,



                                                 15
      Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 16 of 20




1994-NMCA-154, at ¶ 8, 891 P.2d at 549. The court determined that the employer’s liability

was based solely on vicarious responsibility for the acts of the federal defendants, and that the

earlier federal judgment involving those defendants precluded suit against the federal defendants

for those acts, thereby precluding a claim against the employer defendant. Ford, 1994-NMCA-

154, at ¶ 12, 891 P.3d at 556. Notably, these cases focus in large part on when an employer is

either fully or partially liable, or is released altogether from liability, for the acts of its

employees. But as previously discussed herein, the facts and legal remedies available in this

case already make clear where full liability and accountability lies when the duty not to sell

alcohol to intoxicated persons is breached by a licensee. See N.M.S.A. 1978, §§ 60-3A-2(B), 60-

7A-16 and 41-11-1(D)(1) and (H). Thus, applying legal theories of joint liability or vicarious

responsibility are not necessary to apportion liability. Plaintiff, therefore, has failed to

demonstrate that Defendants Morales and Matkin are not nominal defendants or that causes of

actions could be brought against them under these legal theories.

                5.      Separate Injury After the Over-Service of Alcohol

        Finally, Plaintiff argues that the Complaint has asserted a viable claim against Defendants

Morales and Matkin for alleged tortious conduct that occurred after the over service of alcohol.

Plaintiff argues that a separate injury occurred on the premises where the alcohol was served as

the result of Defendants Morales and Matkin’s reckless handling of Mr. Kuehl after he was

already in a state of extreme intoxication. Doc. 8 at 20-22. Citing Est. of Gutierrez, Plaintiff

contends that New Mexico case law demonstrates that the Dram Shop Act “does not restrict the

types of claims or conduct upon which recovery may be based,” and that Defendant Morales and

Matkin cannot be insulated from their tortious conduct that occurred after the over-service of

alcohol to Mr. Kuehl. Id.



                                                    16
      Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 17 of 20




       In Est. of Gutierrez, the estate of a motorcycle rider who was killed when a vehicle driven

by an intoxicated employee of liquor licensee crashed into the motorcycle rider brought a

wrongful death action against the intoxicated employee and licensee, alleging claims for

violation of Dram Shop Act, negligent supervision, vicarious liability, and punitive damages.

Est. of Gutierrez, 2012-NMSC-004, 274 P.3d 97. Plaintiff argues that Est. of Gutierrez

demonstrates that the Dram Shop Act does not restrict the types of claims or conduct upon which

recovery may be based. Doc. 8 at 20-22. For example, Plaintiff notes that the plaintiff in Est. of

Gutierrez prevailed on a negligent supervision cause of action against the intoxicated employee’s

employer. Id.

       While the Court agrees that the Dram Shop Act does not abolish claims, Baxter, 1988-

NMSC-024, ¶ 8, 107 N.M. at 50, 752 P.2d at 242, Plaintiff has failed to state the common-law

cause of action he is pleading related to Defendants Morales and Matkin’s “reckless handling” of

Mr. Kuehl and leaving him unattended outside the restaurant. Moreover, Plaintiff has failed to

demonstrate that he would have a cause of action based on a general theory of negligence which

could arise in a context completely unrelated to alcohol. For instance, Plaintiff has not argued

that the act of leaving Mr. Kuehl unattended was an independent intervening cause thereby

allowing a separate cause of action which sounds in negligence, wholly apart from the alleged

Dram Shop Act violation. See generally Lopez, 1982-NMCA-083, ¶ 15, 98 N.M. at 632, 651

P.2d at 1276 (explaining that an independent intervening cause which will prevent a recovery of

the act or omission of a wrongdoer must be a cause which interrupts the natural sequence of

events, turns aside their cause, prevents the natural and probably results of the original act or

omission, and produces a different result, which could not have been reasonably foreseen)

(citations omitted)). Instead, Plaintiff has pled that Mr. Kuehl’s injuries were proximately



                                                 17
      Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 18 of 20




caused by Defendants’ violation of their duty not to serve alcohol to an intoxicated person. Id.

(discussing proximate cause as that which in a natural and continuous sequence unbroken by any

new independent cause produces the injury and without which injury would not have occurred).

Because Plaintiff’s allegations arise out of and are dependent upon the sale and service of

alcohol which caused Mr. Kuehl’s intoxication, Plaintiff’s alleged cause of action related to

Defendants Morales and Matkin’s recklessly handling of Mr. Kuehl by leaving him unattended is

subsumed within the scope of the Dram Shop Act. See N.M.S.A. 1978, § 41-11-1(H); see also

generally Colony Ins. Co. v. Events Plus, Inc., 585 F. Supp. 2d 1148, 1152 (D. Ariz. 2008)

(discussing that when negligence claims are so inextricably intertwined with the negligent

provision of alcohol they are subsumed within the scope of liquor liability).

       The New Mexico Supreme Court addressed a similar issue in Delfino v. Griffin, 2011-

NMSC-015, 150 N.M. 97, 257 P.3d 917. Delfino involved the liability of social hosts who were

found liable under the Dram Shop Act. Id. The plaintiff in that case filed a wrongful death suit

against pharmaceutical representatives and their employers, inter alia, alleging common law

negligence against the representatives for purchasing alcohol for the intoxicated driver and

permitting her to drive, recklessness for the same actions under the Dram Shop Act, and against

the representatives’ employers under respondeat superior. Id. The theories underlying the

claims asserting liability against the pharmaceutical defendants were that they owed a common-

law duty to prevent the intoxicated third party from driving; that pharmaceutical defendants were

aiding and abetting the intoxicated third party in committing a tortious action under Restatement

(Second) of Torts Section 876(B) (1977); and that pharmaceutical defendants were social hosts

who acted recklessly and thus were liable under the Dram Shop Act. 2011-NMSC-015, ¶ 7, 257

P.3d at 921. The district court had granted the pharmaceutical defendants’ motion to dismiss for



                                                18
      Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 19 of 20




failure to state a claim finding that they were under no legal duty either under the state’s

common law or the Dram Shop Act. 2011-NMSC-015, at ¶ 2, 257 P.3d at 920. On appeal, the

New Mexico Supreme Court, having determined that the pharmaceutical defendants met the

definition of social hosts under the Dram Shop Act, reversed the district court’s order and held

that plaintiff had stated a claim against the pharmaceutical defendants as social hosts under the

Dram Shop Act. 2011-NMSC-015, at ¶ 36, 257 P.3d at 928-29.

       Significantly for our purposes here, the New Mexico Supreme Court further held in

Delfino that they need not reach plaintiff’s argument that the pharmaceutical defendants owed

plaintiff a common-law tort duty or that a duty was stated under the Restatement, “because the

Liquor Liability Act is the exclusive remedy for injuries caused by social hosts.” 2011-NMSC-

015, ¶ 37, 257 P.3d at 929 (citing Section 41-11-1(H) and Chavez, 2007-NMCA-018, ¶ 31, 141

NM 116, 151 P.3d 77 (discussing the exclusivity of the Liquor Liability Act when it applies)). In

other words, because the Dram Shop Act was the exclusive remedy for the social hosts’ violation

of their duty not to serve alcohol to an intoxicated person, the court did not reach plaintiff’s

claim that the pharmaceutical defendants owed plaintiff a common law duty to prevent the

intoxicated third party from driving or that the pharmaceutical defendants were aiding and

abetting the intoxicated third party in committing a tortious action. Id.; see also Herrera v.

Quality Pontiac, 2003-NMSC-018, ¶ 9, 134 N.M. 43, 73 P.3d 181, (to determine whether the

defendant's obligation is one to which the law will give recognition and effect, New Mexico

courts consider legal precedent, statutes, and other principles of law).

       In sum, Plaintiff alleges that Mr. Kuehl’s fall was proximately caused by the over service

of alcohol, i.e., Defendants flagrantly disregarded their legal obligations as a licensed purveyor

of alcohol and were grossly negligent with respect to the safety of their business invitee. Doc. 1-



                                                 19
      Case 1:20-cv-01051-MV-JFR Document 28 Filed 03/22/21 Page 20 of 20




2 at 2. As such, the Dram Shop Act is the exclusive remedy for the injuries Mr. Kuehl sustained.

N.M.S.A., § 41-11-1(B) and (H); see also Mendoza, 2011-NMSC-030, ¶ 34, 150 N.M. 258, 258

P.3d at 1058 (“[t]his statute articulates a policy in favor of holding the tavernkeeper responsible

for the patron’s injuries, where it is clear that the tavernkeeper’s actions were reckless); Lopez,

1982-NMCA-083, ¶¶ 15, 16, 98 N.M. at 631-32, 651 P.2d at 1275. Plaintiff’s claim that

Defendants Morales and Matkin owed Mr. Kuehl a separate common law duty after the over

service of alcohol to prevent him from falling while waiting for the Uber outside of the

restaurant, therefore, is contrary to the exclusivity provisions of the Dram Shop Act and Plaintiff

cannot state a claim upon which relief can be granted.

                                   V. RECOMMENDATION

       For all of the foregoing reasons, the Court finds that Defendant Blazin Wings has

demonstrated the inability of Plaintiff to establish a cause of action against Defendants Morales

and Matkin and that they have been fraudulently joined. Dutcher, 733 F.3d at 988. The Court,

therefore, recommends that Plaintiff’s Motion to Remand be DENIED.



       THE PARTIES ARE NOTIFIED THAT WITHIN 14 DAYS OF SERVICE of a
copy of these Proposed Findings and Recommended Disposition they may file written objections
with the Clerk of the District Court pursuant to 28 U.S.C. § 636(b)(1). A party must file any
objections with the Clerk of the District Court within the fourteen-day period if that party
wants to have appellate review of the proposed findings and recommended disposition. If
no objections are filed, no appellate review will be allowed.




                                               _____________________________________
                                               JOHN F. ROBBENHAAR
                                               United States Magistrate




                                                 20
